Title: Continental Congress Motion and Remarks Against Limiting the Duration of the Proposed Impost, [19 February 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, February 19, 1783]
A motion was made by Mr. Hamilton seconded by Mr. Bland to postpone the clause of the report made by the Come. of the whole, for altering the Impost, viz. the clause limiting its duration to 25 years, in order to substitute a proposition declaring it to be inexpedient to limit the period of its duration; first because it ought to be commensurate to the duration of the debt, 2dly. because it was improper in the present stage of the business, and all the limitation of which it wd. admit had been defined in the Resolutions of , 1782.
Mr. Hamilton said in support of his motion that it was in vain to attempt to gain the concurrence of the States by removing the objections publickly assigned by them against the Impost, that these were the ostensible & not the true objections; that the true objection on the part of R.I. was the interference of the impost with the opportunity afforded by their situation of levying contributions on Cont., &c which recd. foreign supplies through the ports of R.I.; that the true objection on the part of Va. was her having little share in the debts due from the U.S. to which the impost would be applied; that a removal of the avowed objections would not therefore, remove the obstructions whilst it would admit on the part of Congs. that their first recommendation went beyond the absolute exigences of the public; that Congs. having taken a proper ground at first, ought to maintain it till time should convince the States of the propriety of the measure.
